Case: 13-50473      Document: 00512616843         Page: 1    Date Filed: 05/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 13-50473                                   May 2, 2014
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR EDGARDO-GUILLEN, also known as Cabo, also known as Jose
Francisco Castillo, also known as Jose Francisco Castellon,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:10-CR-320


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Oscar Edgardo-Guillen appeals the sentence imposed following his guilty
plea to conspiracy to possess with intent to distribute 500 grams or more of
cocaine. He was sentenced to 188 months of imprisonment and four years of
supervised release. He contends that the district court erroneously calculated




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50473    Document: 00512616843     Page: 2   Date Filed: 05/02/2014


                                 No. 13-50473

the guidelines range. The Government responds that his claims of error are
barred by his appeal waiver.
      Edgardo-Guillen does not acknowledge the existence of the appeal
waiver much less challenge its validity on appeal. A review of the record
indicates that he knowingly and voluntarily waived his right to appeal his
sentence, see United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994), and
that his claims of error regarding the calculation of the guidelines range are
barred by the appeal waiver.
      Accordingly, the appeal is DISMISSED. Counsel is WARNED that the
filing of an appeal contrary to an appeal waiver is a needless waste of resources
and could result in sanctions. See United States v. Gaitan, 171 F.3d 222, 224
(5th Cir. 1999).




                                       2